Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.656 Filed 12/02/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                    Criminal Case No. 15-20437-3
v.                                                  Honorable Linda V. Parker

CHRISTOPHER D. BENNETT,

          Defendant.
_____________________________________/

   OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
VACATE SENTENCE PURSUANT TO 28 U.S.C. § 2254 AND MOTION TO
                AMEND ORIGINAL MOTION

      On January 13, 2016, Defendant pleaded guilty pursuant to a Rule 11 plea

agreement to one count of interference with commerce by robbery in violation of

18 U.S.C. § 1951 (i.e., “Hobbs Act robbery”) and one count of using or carrying a

firearm during and in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A). In the plea agreement, Defendant admitted that he committed at

least ten other Hobbs Act robberies and brandished or possessed a firearm during

each of these robberies. (ECF No. 64 at Pg ID 217.) On February 21, 2017, this

Court sentenced Defendant to consecutive terms of imprisonment of 108 months

on the Hobbs Act robbery conviction and 84 months on the use of a firearm

conviction. (ECF No. 99.)
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.657 Filed 12/02/20 Page 2 of 7




       The matter is presently before the Court on Defendant’s motion to vacate his

sentence pursuant to 28 U.S.C. § 2255. (ECF No. 125.) In his motion, Defendant

argues that this conviction under § 924(c) should be vacated as unconstitutionally

vague pursuant to the Supreme Court’s decision in Sessions v. Dimaya, -- U.S. --,

138 S. Ct. 1204 (2018). The motion has been fully briefed. (ECF Nos. 129, 130.)

Defendant also has filed a motion to amend his § 2255 motion based on the

Supreme Court’s decision in United States v. Davis, -- U.S. --, 139 S. Ct. 2319

(2019). (ECF No. 131.) The Government responded to Defendant’s motion to

amend. (ECF No. 134.) Defendant requests an evidentiary hearing to demonstrate

his entitlement to relief.

                        Plaintiff’s Entitlement to a Hearing

       Section 2255 states that “[u]nless the motion and the files and the records of

the case conclusively show that the prisoner is entitled to no relief, the court shall

show cause notice thereof to be served upon the United States attorney, grant a

prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255. The court must hold

an evidentiary hearing in § 2255 proceedings in which a factual dispute arises to

determine the truth of the petitioner’s claims. Valentine v. United States, 488 F.3d

325, 333 (6th Cir. 2007) (citing Turner v. United States, 183 F.3d 474, 477 (6th

                                           2
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.658 Filed 12/02/20 Page 3 of 7




Cir. 1999)). The Sixth Circuit has held that the burden to demonstrate entitlement

to an evidentiary hearing “is relatively slight.” Id. Nevertheless, no hearing is

required if “‘the record conclusively shows that the petitioner is entitled to no

relief.’” Id. (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir.

1999)). “Stated another way, ‘no hearing is required if the petitioner’s allegations

cannot be accepted as true because they are contradicted by the record, inherently

incredible, or conclusions rather than statements of fact.’” Id.

      There are no material factual disputes raised by Defendant’s motion that

require an evidentiary hearing. As will be discussed infra, the record conclusively

establishes that Defendant is not entitled to relief. The Court therefore is denying

Defendant’s request for a hearing.

                                Standard of Review

      A movant is entitled to relief under 28 U.S.C. Section 2255 “[i]f the court

finds that the judgment was rendered without jurisdiction, or that the sentence

imposed was not authorized by law or otherwise open to collateral attack, or that

there has been such a denial or infringement of the constitutional rights of the

prisoner as to render the judgment vulnerable to collateral attack.” 28 U.S.C.

§ 2255. In order to prevail as to alleged constitutional errors, a defendant must

establish “an error of constitutional magnitude which had a substantial and

                                          3
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.659 Filed 12/02/20 Page 4 of 7




injurious effect or influence on the proceedings.” Watson v. United States, 165

F.3d 486, 488 (6th Cir. 1999) (citation omitted). Where the defendant alleges a

non-constitutional error, he must establish a “‘fundamental defect which inherently

results in a complete miscarriage of justice,’ or, an error so egregious that it

amounts to a violation of due process.” Id. (quoting United States v. Ferguson,

918 F.2d 627, 630 (6th Cir. 1990)).

      Defendant’s motion to amend his § 2255 motion is governed by Rule 15 of

the Federal Rules of Civil Procedure. 28 U.S.C. § 2242; see also Rule 12 of the

Federal Rules Governing Section 2255 Proceedings in the United States District

Courts. Rule 15 provides that a court should “freely give leave” to amend “when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Nevertheless, the Supreme Court has

instructed that leave to amend should be denied when, among other reasons, the

amendment would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962).

“Amendment of a complaint is futile when the proposed amendment would not

permit the complaint to survive a motion to dismiss.” Miller v. Calhoun Cnty., 408

F.3d 803, 817 (6th Cir. 2005) (citation omitted).

                            Applicable Law & Analysis

      Defendant pleaded guilty to Hobbs Act robbery in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 1951. Section 924(c) authorizes heightened criminal penalties

                                           4
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.660 Filed 12/02/20 Page 5 of 7




for using or carrying a firearm “during and in relation to,” or possessing a firearm

“in furtherance of,” any federal “crime of violence or drug trafficking crime.” 18

U.S.C. § 924(c)(1)(A). The statute defines a “crime of violence” as a felony

offense that

      (A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another, or

      (B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.

18 U.S.C. § 924(c)(3) (emphasis added). The first subsection is referred to as the

elements clause, and the second subsection is referred to as the residual clause.

      In Davis, the Supreme Court held that the definition of “crime of violence”

in the residual clause of § 924(c)(3) is unconstitutionally vague. 139 S. Ct. at

2336. This decision expanded the Court’s previous decisions in Dimaya and

Johnson v. United States, 135 S. Ct. 2551 (2015). See Davis, 139 S. Ct. at 2326-

27; Dimaya, 138 S. Ct. at 1213-16. In Johnson, the Supreme Court held that the

residual-clause definition of “violent felony” in 18 U.S.C. § 924(e)(2)(B)(ii) is

unconstitutionally vague. 135 S. Ct. at 2563. Dimaya held that the definition of

“crime of violence” in 18 U.S.C. § 16(b),which is a felony “that, by its nature,

involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense,” is unconstitutionally
                                          5
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.661 Filed 12/02/20 Page 6 of 7




vague. 138 S. Ct. at 1211. In all three of these decisions, however, the Supreme

Court left the elements clause of the statutes intact. Davis, 139 S. Ct. at 2325;

Dimaya, 138 S. Ct. at 1224; Johnson, 135 S. Ct. at 2563; see also United States v.

Richardson, 948 F.3d 733, 741 (6th Cir. 2020) (“Davis leaves intact a separate

definition of crime of violence supplied by the statute’s ‘elements clause.’ ”).

      Hobbs Act robbery qualifies as a crime of violence under § 924(c)’s

elements clause. Richardson, 948 F.3d at 741 (citing United States v. Gooch, 850

F.3d 285, 292 (6th Cir. 2017)). As such, the Court rejects Defendant’s argument

that his conviction is unconstitutionally vague and no longer a crime of violence.

      Defendant therefore is not entitled to relief under § 2255 and any

amendment of his motion would be futile. Defendant cannot appeal this decision

unless he first obtains a certificate of appealability under 28 U.S.C. § 2253. See

Fed. R. App. P. 22(b)(1). “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” R. Governing

§ 2255 Cases 11(a).

      A certificate of appealability may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This requires Defendant to show “that reasonable jurists could

debate whether (or, for that matter, agree that) [his motions] should have been

                                          6
Case 4:15-cr-20437-LVP-MJH ECF No. 135, PageID.662 Filed 12/02/20 Page 7 of 7




resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation omitted). The court is satisfied that jurists of reason would not find its

ruling debatable. A certificate of appealability is therefore not warranted in this

case.

        Accordingly,

        IT IS ORDERED that Defendant’s motion to vacate his sentence pursuant

to 28 U.S.C. § 2255 (ECF No. 125) is DENIED;

        IT IS FURTHER ORDERED that Defendant’s motion to amend his

§ 2255 petition (ECF No. 131) is DENIED.

             IT IS FURTHER ORDERED that the Court DECLINES to issue a

certificate of appealability.

        IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
 Dated: December 2, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, December 2, 2020, by electronic and/or
 U.S. First Class mail.


                                                s/ R. Loury
                                                Case Manager

                                           7
